Citation Nr: 0414378	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-21 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the veteran's initial 20 percent 
evaluation for his service-connected diabetes mellitus.

2.  Entitlement to an increased rating for hiatal hernia, 
currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for prostate 
disability, asserted as due to Agent Orange exposure.

4.  Entitlement to service connection for low back 
disability, asserted as due to Agent Orange exposure.

5.  Entitlement to service connection for congestive heart 
failure (CHF), asserted as secondary to the veteran's 
service-connected diabetes mellitus.

6.  Entitlement to service connection for hypertension, 
asserted as secondary to the veteran's service-connected 
diabetes mellitus.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2001, August 2002 and July 
2003 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  In 
the October 2001 rating decision, the RO granted service 
connection for diabetes mellitus and assigned an initial 20 
percent evaluation, effective July 9, 2001, and denied 
entitlement to an increased rating for hiatal hernia.  In the 
August 2002 rating decision, the RO denied service connection 
for prostate and low back disabilities, each claimed as due 
to Agent Orange exposure, and to CHF, which was asserted as 
secondary to his diabetes mellitus.  In the July 2003 rating 
decision, the RO denied service connection for hypertension, 
also claimed as secondary to his diabetes mellitus, and to a 
TDIU.  The veteran perfected a timely appeal of this 
determination to the Board.

In a December 2001 rating decision, the RO granted 
entitlement to an earlier effective date for the veteran's 
diabetes mellitus, establishing service connection from 
February 1, 2001.

Because the veteran has disagreed with the initial rating 
assigned for his diabetes mellitus, the Board has 
recharacterized the issue as involving the propriety of the 
initial evaluation assigned.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Although the veteran requested that he be afforded a hearing 
before a Member of the Board (now known as a Veterans Law 
Judge) in Washington, DC, in a March 2004 statement, after 
being notified by the Board that the time, date and location 
of the hearing, he indicated that he would not attend.  Under 
the circumstances, the Board concludes that the veteran's 
request for such a hearing has been withdrawn.  See 38 C.F.R. 
§ 20.702 (2003).

The veteran's appeal of his hiatal hernia, CHF, hypertension, 
and TDIU claims is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  With resolution of all reasonable doubt in the veteran's 
favor, his diabetes mellitus requires insulin, a restricted 
diet, and regulation of activities; however, the 
preponderance of the evidence shows that the disability is 
not productive of episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.

3.  A prostate disability was not present in service and is 
not etiologically related to service.  

4.  There medical evidence does not show that veteran has a 
low back disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular evaluation of 40 
percent rating for diabetes mellitus have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.119, Diagnostic Code 7913 (2003).

2.  Recurrent prostatitis was not incurred in or aggravated 
by active service, nor may its incurrence during service be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  A low back disability was not incurred in or aggravated 
by active service, nor may its incurrence during service be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims for a 
higher rating for his diabetes mellitus and to service 
connection for prostate and low back disabilities, and that 
the requirements of the VCAA have been satisfied.

The veteran has been provided with VA examinations in March 
2001 and November 2002 to determine the nature, extent and 
severity of his diabetes mellitus.  During the course of this 
appeal, the veteran was not afforded VA examinations to 
determine the etiology or date of onset of his prostate or 
low back disabilities.  The Board notes, however, because the 
service medical records are negative for complaint or 
treatment of either condition and the veteran does not report 
having had a continuity of prostate or low back 
symptomatology since service, the statutory duty of the 
Secretary to assist veterans in developing disability claims 
does not include a duty to provide a veteran with a medical 
examination and/or solicit a medical opinion, given the 
absence of a showing by the veteran of a causal connection 
between his disability and his military service.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), cf. Charles v. 
Principi, 16 Vet. App. 370 (2002).  

VA has also associated voluminous records of the veteran's 
private and VA treatment for these conditions, and he and his 
representative have been provided with Statement of the Case 
(SOC) and Supplemental Statements of the Case (SSOCs) that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  In 
March and June 2002 letters, the RO notified the veteran of 
the evidence needed to substantiate his claims and offered to 
assist him in obtaining any relevant evidence.  By way of 
these communications, VA gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  Indeed, in a March 
2003 statement, the veteran indicated that he had no further 
evidence to submit, which reflects that he furnished all 
evidence that was in his possession.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time, 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  The propriety of the initial evaluation of the veteran's 
diabetes mellitus

Background

In January 2001, the veteran filed a claim of service 
connection for diabetes mellitus, arguing that service 
connection was warranted because he had the disease as a 
consequence of his exposure to Agent Orange while serving in 
Vietnam.

In March 2001, he was afforded a formal VA examination to 
assess the nature, extent and severity of this disability.  
At the outset of his report, the examiner observed that the 
veteran had been diagnosed as having diabetes mellitus 
approximately five years earlier and that he had served in 
Vietnam.  He also noted that the veteran had never been 
hospitalized for treatment of ketoacidosis or hypogylycemic 
reaction but that he was on a diabetic diet.  The examiner 
added that the veteran had no restrictions on his activities.  
In addition, the examiner reported that the veteran treated 
the disease with Glucontrol XL 5 mg per day and saw his 
diabetic care provider two times every month.  Following his 
physical examination, the examiner diagnosed the veteran as 
having diabetes mellitus.

VA outpatient treatment records, dated in 2001,show that 
examiners instructed him to monitor his diet carefully and to 
continue his medication regimen.

In an October 2001 rating decision, the RO granted service 
connection for diabetes mellitus and assigned an initial 20 
percent rating under Diagnostic Code 7913, effective July 9, 
2001.  In doing so, the RO cited to the diagnosis contained 
in the March 2001 VA examination report, as well as medical 
evidence showing that he had been diagnosed as having the 
disease since approximately 1996.  The RO indicated that a 40 
percent rating was not warranted because the evidence did not 
show that the veteran had restricted his activities due to 
the condition.

In his December 2001 Notice of Disagreement (NOD) challenging 
the assignment of the initial 20 percent rating, the veteran 
reported that he was taking injections of insulin twice a day 
because his blood sugar levels were so erratic and that he 
was on a restricted diet and that his daily activities were 
restricted due to the disease.  In support, he submitted 
recent VA outpatient treatment records, which confirmed that 
the condition was not under control and required the intake 
of insulin.  As such, he maintained he was entitled to an 
initial 40 percent evaluation.

Later in December 2001, in light of the final stipulation and 
order in Nehmer v. Administration, the RO granted entitlement 
to an earlier effective date of February 1, 2001, for service 
connection for the veteran's diabetes mellitus.

Thereafter, in a March 2002 statement, the veteran reiterated 
that he had insulin-dependent diabetes mellitus and that his 
blood sugar levels were erratic and difficult to control.  
Further, he reported that the only physical activity he was 
able to accomplish was walking and that his diet was very 
restricted due to his diabetes mellitus.  The veteran added 
that because of his diabetes mellitus, he was unable to do 
any strenuous physical activities, which limited his 
employment opportunities.

VA outpatient treatment records, dated in 2002, show that 
examiners reported that the veteran's diabetes mellitus was 
poorly controlled.  In addition, in March 2002, the veteran's 
private treating physician, Dr. Charles P. Stroup, noted that 
the veteran had been hospitalized for treatment of his 
uncontrolled diabetes mellitus.

In November 2002, the veteran was afforded another VA 
examination to assess his diabetes mellitus.  At the outset 
of the report, the examiner noted the veteran's history, but 
indicated that he had not had the opportunity to review his 
medical records.  The examiner reported that the veteran was 
not working and was on a restricted diet, but that there was 
no restriction in his activities.  Following the physical 
examination, he diagnosed the veteran as having diabetes 
mellitus.

Analysis

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Appeals 
for Veterans Claims (Court) emphasized the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been granted service connection.  In the former case, 
the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that the current level of disability is of primary 
importance when assessing an increased rating claim.  In the 
latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, the VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  

The veteran's diabetes mellitus is evaluated as 20 percent 
under Diagnostic Code 7913.  Under this code, a 20 percent 
evaluation is warranted for diabetes mellitus that requires 
insulin and a restricted diet or an oral hypoglycemic agent 
and restricted diet.  A 40 percent evaluation requires 
insulin, a restricted diet, and regulation of activities.  A 
60 percent under this code requires insulin, a restricted 
diet, and regulation of activities, with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A maximum rating of 100 
percent is warranted when the disability requires more than 
one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  In addition, a note following the rating criteria 
indicates that compensable complications from diabetes 
mellitus are evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

After a careful review of the record, the Board finds that, 
since February 1, 2001, (the date of the grant of service 
connection), the evidence of records supports a grant of a 40 
percent evaluation for the veteran's service-connected 
diabetes mellitus.  In reaching this conclusion, the Board 
notes that during the course of this appeal the medical 
evidence shows that the veteran's diabetes mellitus, even 
with the administration of insulin, has been unstable, and 
has required outpatient and inpatient care to treat the 
disease.  In addition, as noted by the RO, he has been placed 
on a restricted diet in addition to taking insulin.  
Moreover, as the March 2001 VA examiner pointed out, he must 
see his diabetic care provider two times every month.  
Further, although the evidence is somewhat conflicting as to 
whether he has to restrict his activities due to the 
disability, the Board, resolving any doubt in his favors, 
finds that the evidence is in equipoise and thus supports 
this finding.  In light of the foregoing, an initial 40 
percent rating is warranted.

The Board further finds, however, that entitlement to a 60 
percent rating is not shown.  In this regard, the Board 
points out that the is no evidence indicating that the 
diabetes mellitus has been productive of episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated, and indeed, the veteran 
does not contend otherwise.  As such, the preponderance of 
the evidence is against an initial evaluation in excess of 40 
percent.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's diabetes mellitus 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 40 
percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period since the grant of service connection.  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Service connection for prostate and low back disabilities

In March 2002, the veteran filed an informal claim seeking 
service connection for prostate problems and low back 
disability, which he asserted were attributable to his 
exposure to Agent Orange during his period of service in 
Vietnam.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases, will be established 
even though there is no record of such disease during 
service.  Id.; 38 C.F.R. § 3.309(e).  The Board notes, 
however, that neither recurrent prostatitis nor low back 
disability is among those presumptive conditions.  Further, 
the Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  See 67 Fed. 
Reg. 42,600-42,608 (June 24, 2002).  

A review of the service medical records shows that they are 
negative for any complaint or treatment for either prostate 
or back problems, and the veteran does not contend otherwise.  

With respect to the former condition, the post-service 
medical evidence shows that the veteran has been diagnosed as 
having recurrent prostatitis; however, there is no competent 
medical evidence linking the disability to service.  As to 
his low back disability claim, the Board notes that a review 
of the extensive medical evidence of record is negative for a 
diagnosis of any low back disability.

In light of the foregoing, the Board but must deny both these 
claim because the there is no evidence that the veteran has a 
prostate disability that is related to service.  Further, the 
claim for entitlement to service connection for low back 
disability must be denied in the absence of a current 
diagnosis of this condition.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Although the Board does not 
question the sincerity of the veteran's conviction that he 
has both of these conditions due to service, and 
particularly, secondary to his in-service exposure to Agent 
Orange, the Board notes that, as a lay person, the veteran is 
not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, 
and since the preponderance of the medical evidence is 
against a showing that the veteran has recurrent prostatitis 
due to service or a low back disability, there is no basis 
upon which to establish service connection for either 
condition.

In reaching these determinations, the Board again 
acknowledges that the VA has not afforded the veteran a VA 
examination with an opinion as to the etiology of his 
prostate and low back disabilities.  The Board points out, 
however, that such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when:  (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability); (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) there is an 
indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, because the veteran does not 
complain of having chronic prostate or low back problems 
since service, and in the absence of any competent medical 
evidence linking either condition to his period of active 
duty, there is no evidence linking the veteran's claimed 
disorders to service, and no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).


ORDER

A 40 percent rating for diabetes mellitus is granted, subject 
to the law and regulations governing payment of monetary 
benefits.  

Service connection for recurrent prostatitis is denied.

Service connection for low back disability is denied.

REMAND

Also before the Board are the veteran's claims for a higher 
rating for his service-connected hiatal hernia, for service 
connection for CHF and hypertension, and to a TDIU.  For the 
reasons set forth below, each of these claims must be 
remanded.

With respect to his hiatal hernia claim, a review of the 
claims folder shows that the veteran has repeatedly been 
diagnosed as having gastroesophageal reflux disease (GERD).  
Further, the examiners who performed the May 1999 VA 
gastrointestinal examination opined that his GERD was 
"obviously related" to his hiatal hernia; a similar 
assessment was offered by the examiner who conducted the 
October 2000 VA gastrointestinal examination.  As such, the 
record raises an inferred claim of service connection for 
GERD.

The Board notes that this is significant because VA needs to 
distinguish the symptoms attributable to his service-
connected hiatal hernia from those due to his GERD.  
Moreover, pursuant to 38 C.F.R. § 4.114, ratings under 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, are not be combined with each other; 
the veteran's hiatal hernia is currently evaluated as 30 
percent disabling under Diagnostic Code 7346.  38 C.F.R. 
§ 4.114 further provides that a single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  Accordingly, VA must 
adjudicate his inferred GERD claim and thus his inextricably 
intertwined appeal of his claim for an increased rating for 
his hiatal hernia must be remanded.

With respect to the veteran's CHF and hypertension claims, 
consistent with the veteran's contentions, the Board observes 
that according to The Merck Manual (17th ed. 1999) 
individuals suffering from diabetes mellitus are at an 
increased risk of developing this heart and cardiovascular 
disabilities.  Id. at page 1656.  Moreover, the Board 
observes that in a May 2002 statement, the veteran requested 
that VA afford him a VA examination to determine whether his 
CHF was related to his diabetes mellitus.  

Because the RO did not grant the veteran's request to obtain 
such a medical opinion, and since, to date, he has not been 
afforded pertinent VA examination to determine whether it was 
at least as likely as not that his CHF and/or hypertension 
might be related to or had its onset during service or to his 
service-connected diabetes mellitus the Board finds that 
these issues must be remanded because the Board concludes 
that, pursuant to the VCAA, such an examination is necessary 
to adjudicate these claims, and that in the examination 
reports, the examiner should offer opinions as to the 
likelihood that his CHF and hypertension are related to or 
had its onset during service.  In addition, the examiner must 
comment as to whether it is at least as likely as not that 
either disability is related to his diabetes mellitus.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

In addition, the VA medical records show that the veteran has 
been diagnosed as having PTSD and is receiving treatment for 
this disability.  In light of the veteran's Vietnam service, 
the RO should clarify whether the veteran wishes to assert a 
claim of service connection for this disability.

To date, the veteran's GERD and, potentially, PTSD claims 
have been considered by VA, and the Board notes that the 
determinations of informal GERD claim, as well as one for 
PTSD, may impact the veteran's TDIU claim, because if service 
connection were established for either of these conditions, 
an evaluation and effective date for service connection must 
be assigned.  The same is true for the veteran's CHF and 
hypertension claims.  Moreover, if a single or combined 100 
schedular evaluation resulted, the total rating issue will be 
rendered moot, effective the date of the 100 percent 
schedular evaluation.  See Green v. West, 11 Vet. App. 472, 
476 (1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  
Further, on remand, the RO must determine whether the 
veteran's hiatal hernia warrants a higher rating, and must 
take into account the Board's favorable action in finding 
that the veteran's diabetes mellitus warrants an initial 40 
percent rating.  In light of the foregoing, and because the 
resolution of veteran's unadjudicated claims as well as those 
perfected for appeal might potentially impact his TDIU claim, 
these claims are inextricably intertwined with the TDIU 
claim, and a Board decision on his TDIU claim at this time 
would be premature.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should send the veteran a 
letter asking him to state whether he 
wishes to assert a claim of service 
connection for PTSD, and if the veteran 
responds in the affirmative, it should 
undertake all appropriate action.

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for 
gastrointestinal, digestive and heart 
problems, as well as for hypertension.  
This should specifically include 
outstanding records of his care at the 
Dorn VA Medical Center, as well as those 
from Dr. Jeffrey N. Clary, dated since 
April 2002.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any cardiovascular disability, to 
specifically include CHF and 
hypertension, found to be present.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished, and the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any cardiovascular disability, to 
specifically include CHF and 
hypertension, is either related to or had 
its onset during his period of service or 
within one year of his discharge.  The 
examiner should also comment as to 
whether it is at least as likely as not 
that any cardiovascular disability, to 
again specifically include CHF and 
hypertension, was caused or aggravated by 
his diabetes mellitus.  

Thereafter, the examiner should opine as 
to whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that the 
veteran's service-connected disabilities 
(including his CHF and/or hypertension if 
the examiner concludes it is related to 
either his military service or to his 
service-connected diabetes mellitus), 
either alone or in the aggregate render 
him unable to secure or follow a 
substantially gainful occupation.  

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of the veteran's GERD and the nature, 
extent and severity of his hiatal hernia.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished, all 
gastrointestinal symptoms should be 
reported.  The examiner should opine 
whether it is at least as likely as not 
that the veteran's GERD is either related 
to or had its onset in service, or is 
related to his service-connected hiatal 
hernia.  In offering this assessment, the 
examiner must comment on the impressions 
offered by the examiners who drafted the 
May 1999 and October 2000 VA examination 
reports.  Thereafter, unless the examiner 
concludes that it is unlikely that the 
veteran's GERD is either related to 
service or to his service-connected 
hiatal hernia, he or she should state 
whether the disability is productive of 
recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or 
shoulder pain, productive of a 
considerable impairment of health.  He or 
she should further report whether it is 
manifested by symptoms of pain, vomiting, 
material weight loss and hematemesis or 
melena with moderate anemia, or other 
symptom combinations productive of severe 
impairment of health.  In the event the 
examiner concludes that the veteran's 
GERD is either not related to service or 
to his service-connected hiatal hernia, 
he or she should attempt, if possible, to 
differentiate the symptoms attributable 
to each condition.  

Thereafter, the examiner should opine as 
to whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that the 
veteran's service-connected disabilities 
(including his GERD if that disability is 
related to either his military service or 
to his service-connected hiatal hernia, 
as well as any cardiovascular disability 
if that is determined to be related to 
either service or to his service-
connected diabetes mellitus), either 
alone or in the aggregate render him 
unable to secure or follow a 
substantially gainful occupation.  

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.

7.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



